Title: To Thomas Jefferson from Abishai Thomas, 6 March 1802
From: Thomas, Abishai
To: Jefferson, Thomas


            
              Saturday March 6th [1802]
            For the information of the President A. Thomas, in the absence of the Secretary of the Navy, has the honor to enclose to him a Letter receiv’d this morning from Com. Truxton, containing the pleasing intelligence that the Beef & Pork ordered for the Chesapeake about the safety of which some apprehensions were entertained has safely arrived.
          